In an action to foreclose a mechanic’s lien, the defendants Richard and Barbara Rubens appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Kalinowski, J.H.O.), entered October 24, 1995, which, after a nonjury trial, inter alia, is in favor of the plaintiff and against them in the principal sum of $9,506.97.
Ordered that the order and judgment is affirmed, with costs.
The defendants contend that the trial court abused its discretion in denying their motion for an adjournment so that they could obtain counsel for the trial. They argued that because they were pro se litigants, they were unaware of and unprepared for the trial. Their arguments are unpersuasive given the prior postponements in this case, which commenced in 1988, the parties’ stipulation to proceed to trial before a Judicial Hearing Officer, and the demonstrated lack of diligence on the defendants’ part. Further, while courts generally allow pro se litigants some leeway in the presentation of their case, pro se litigants must still abide by court procedures and calendars (see, Matter of Bales, 93 AD2d 861). In view of the history of this case, the Supreme Court did not improvidently exercise its discretion in denying the defendants’ motion for an adjournment, and its determination will not be disturbed (see, Insl-X Prods. Corp. v F & K Supply, 228 AD2d 422; Matter of Mott v Ransom, 210 AD2d 929). O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.